OPINION — AG — ANY VOTER, OTHERWISE QUALIFIED, WHO PAYS A TAX BASED ON THE VALUE OF THE PROPERTY TAXED, WHETHER REAL OR PERSONAL, IS AN "AD VALOREM TAXPAYING VOTER" WITHIN THE INTENDMENT OF ARTICLE X, SECTION 9(D-1) OF THE OKLAHOMA CONSTITUTION. THIS OPINION IS  KEEPING WITH THE ATTORNEY GENERAL OPINION ADDRESSED TO J. W. CORDELL, STATE ELECTION BOARD, NOVEMBER 3, 1945, AND THE RECENT ATTORNEY GENERAL OPINION NO. 64-202, CITE: 68 Ohio St. 1961 2430 [68-2430], 68 Ohio St. 1965 Supp., 2404 [68-2404], 68 Ohio St. 1961 2404 [68-2404](1), 68 Ohio St. 1965 Supp., 2404 [68-2404](1)  (JAMES FUSON)